
	
		II
		109th CONGRESS
		2d Session
		S. 4015
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount of gain excluded from the sale of a principal
		  residence.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Home Ownership Protection Act of
			 2006.
		2.Increased
			 exclusion of gain from sale of principal residence
			(a)In
			 generalSection 121(b) of the Internal Revenue Code of 1986
			 (relating to exclusion of gain from sale of principal residence) is
			 amended—
				(1)in paragraph (1),
			 by striking $250,000 and inserting $350,000;
			 and
				(2)in paragraph
			 (2)(A), by striking so much of such paragraph as precedes clause (i) and
			 inserting the following:
					
						(A)$700,000
				limitation for certain joint returnsParagraph (1) shall be
				applied by substituting $700,000 for 350,000
				if—
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to sales
			 and exchanges after December 31, 2006, in taxable years ending after such
			 date.
			
